DETAILED ACTION
In response to communication filed on 7 December 2021, claims 2, 4, 7, 8, 10, 19 and 21 are canceled. Claims 1, 3, 5, 6, 9, 11-14, 18, 20 and 22 are amended.  Claims 23 and 24 are added. Claims 1, 3, 5, 6, 9, 11-18, 20 and 22-24 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Claim Objections” filed 7 December 2021, have been carefully considered and based on the amendments the objections have been addressed below. 

Applicant’s arguments, see “Claim Rejections – 35 U.S.C § 102” and “Claim Rejections – 35 U.S.C § 103” filed 7 December 2021, have been carefully considered and are not persuasive. Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 14, 16, 18, 22 and 23 are objected to because of the following informalities:  
Claim 1 recites “wherein each data shape is defined” should read as --wherein the each data shape is defined-- and also recites “wherein each data shape is agnostic” should read as -- wherein the each data shape is agnostic-- as it appears to be a typographical error and may cause antecedent basis issue. Also, claim 1 recites “within that data shape” should read as --within the each data shape-- and also recites “particulars of the that data shape” should read as –particulars of the 
Claim 14 recites “each data shape being agnostic” should read as -- the each data shape being agnostic-- as it appears to be a typographical error and may cause antecedent basis issue. Also, claim 14 recites “whether a data shape previously determined” should read as –whether the data shape previously determined-- as it appears to be a typographical error and may cause antecedent basis issues.
Claim 16 recites “each data shape” should read as -- the each data shape-- as it appears to be a typographical error and may cause antecedent basis issue.
Claim 18 recites “wherein each data shape is defined” should read as --wherein the each data shape is defined-- and also recites “wherein each data shape is agnostic” should read as -- wherein the each data shape is agnostic-- as it appears to be a typographical error and may cause antecedent basis issue. Also, claim 1 recites “within that data shape” should read as --within the each data shape-- and also recites “based on that data shape” should read as –based on the each data shape-- and also recites “particulars of the that data shape” should read as –particulars of the each data shape-- as it appears to be a typographical error and may cause antecedent basis issues.
Claim 22 recites “The computer-readable storage medium of claim 18, ,” should read as -- The computer-readable storage medium of claim 18,-- as it appears to be a typographical error.
Claim 23 recites “of claim 21” where claim 23 depends on claim 21. However, claim 21 is a canceled claim and hence as it appears to be a typographical error. For the purpose of applying prior art “of claim 21” has been interpreted as --of claim 18--
Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18, 20 and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 18 recites the term “computer-readable storage medium”. The claim does not specify if it the computer-readable storage medium is non-transitory. The specification in [0074] mentions that Computer-readable media includes, but is not to be confused with, computer-readable storage medium, which is intended to cover all physical, non-transitory, or similar embodiments of computer-readable media. Therefore the specification regarding computer-readable storage medium is open-ended and non-limiting. Therefore, the computer readable storage medium may also include a signal. As a result, the claim appears to be directed towards transitory propagating signals, per se. the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it appears to be directed towards signals, per se. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir.1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called computer-readable storage and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest 
Claims 20 and 22-24 are also rejected since they inherit this deficiency from claim 18. 

Claims 1, 3, 5, 6, 9, 11-18, 20 and 22-24 are directed to an abstract idea without significantly more.

Step 1:
Claims 1, 3, 5, 6, 9, 11-17 are recited as being directed to a “method”. Claims 18, 20 and 22-24 are recited as being directed to a “computer-readable medium” . Claims 18-20 are recited as being directed to a “computer readable medium”. Thus claims 1, 3, 5, 6, 9, 11-18, 20 and 22-

Regarding claim 1, 
Step 2A: Prong One: 
Claim 1 recites limitations:
defining, by the computer processing device, a plurality of data shapes based on the electronic document data, each data shape being unique across the plurality of electronic documents, wherein each data shape is defined, at least in part, by inclusion of a unique combination of one or more data fields contained within a single electronic document, and wherein each data shape is agnostic to the content data corresponding to the data fields included within that data shape; and 
assigning a unique shape identifier to each of the plurality of data shapes;
These claim limitations appear to be reciting a “Mental Process” including evaluation. 
A human being can apply evaluation to analyze data items on documents and define plurality of data shapes where each shape includes a unique combination of plurality of data fields irrespective of the data within the data fields. Also, the human being can evaluate to determine that assign a unique shape identifier for the plurality of data shapes. 
Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 1 further recites limitations:
receiving, at a computer processing device, electronic document data for a plurality of electronic documents, the electronic document data for each electronic document comprising content data corresponding to a plurality of data fields of that electronic document;

Claim 1 further recites limitations:
for each of the plurality of data shapes, storing structural particulars of the that data shape in a database storing shape information, along with its assigned unique shape identifier; and 
for each of the plurality of electronic documents, storing a list of the unique shape identifiers assigned to the data shapes associated with that electronic document, wherein at least one of the data shapes is associated with at least two of the electronic documents.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. MPEP in 2016.05(g) also provides examples of activities that the courts have found to be insignificant extra-solution activity of which one of them is “Consulting and updating an activity log”. Similarly, the above recited claim limitations as a whole above appear to be reciting the process of storing information and do not appear to integrate the abstract idea into a practical application.
Step 2B: 
Claim 1 further recites limitations:
receiving, at a computer processing device, electronic document data for a plurality of electronic documents, the electronic document data for each electronic document comprising content data corresponding to a plurality of data fields of that electronic document;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of receiving electronic documents and each electronic document consisting of plurality of data fields and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself. 
Claim 1 further recites limitations:
for each of the plurality of data shapes, storing structural particulars of the that data shape in a database storing shape information, along with its assigned unique shape identifier; and 
for each of the plurality of electronic documents, storing a list of the unique shape identifiers assigned to the data shapes associated with that electronic document, wherein at least one of the data shapes is associated with at least two of the electronic documents.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a 

Regarding claim 14, 
Step 2A: Prong One: 
Claim 14 recites limitations:
determining, by the computer processing device, at least one data shape based on the first electronic document data, each data shape comprising a grouping of one or more of the first plurality of data fields within the first electronic document data, each data shape being agnostic to the content data corresponding to the grouping of one or more of the first plurality of data fields associated with that data shape; 
determining, by the computer processing device, whether a data shape previously determined based on the first electronic document data is present within the second electronic document data.
These claim limitations appear to be reciting a “Mental Process” including evaluation. 

Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 14 further recites limitations:
receiving, at a computer processing device, first electronic document data comprising content data corresponding to a first plurality of data fields;
receiving, at the computer processing device, second electronic document data comprising content data corresponding to a second plurality of data fields; and
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly, the claim limitations as a whole above appear to be gathering data in terms of receiving plurality of electronic documents and each electronic document consisting of plurality of data fields and do not appear to integrate the abstract idea into a practical application.
Step 2B: 
Claim 14 further recites limitations:
receiving, at a computer processing device, first electronic document data comprising content data corresponding to a first plurality of data fields;
receiving, at the computer processing device, second electronic document data comprising content data corresponding to a second plurality of data fields; and
e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of plurality of electronic documents and each electronic document consisting of plurality of data fields and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself. 

Regarding claim 18, 
Step 2A: Prong One: 
Claim 18 recites limitations:
determine a plurality of data shapes based on the electronic document data, each data shape being unique across the plurality of electronic documents, wherein each data shape is defined, at least in part, by inclusion of a unique combination of one or more data fields, and wherein each data shape is agnostic to the content data corresponding to the data fields included within that data shape; 
for each of the plurality of data shapes, assign a hash identifier based on that data shape; and 
These claim limitations appear to be reciting a “Mental Process” including evaluation. 
A human being can apply evaluation to analyze data items on documents and define plurality of data shapes where each shape includes a unique combination of plurality of data 
Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 18 further recites limitations:
receive electronic document data for a plurality of electronic documents, the electronic document data for each electronic document comprising content data corresponding to a plurality of data fields of that electronic document; 
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly, the claim limitations as a whole above appear to be gathering data in terms of receiving electronic documents and each electronic document consisting of plurality of data fields and do not appear to integrate the abstract idea into a practical application.
Claim 18 further recites limitations:
for each of the plurality of data shapes, store structural particulars of the that data shape in a database storing shape information, along with its assigned hash identifier. 
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a 
Step 2B: 
Claim 18 further recites limitations:
receive electronic document data for a plurality of electronic documents, the electronic document data for each electronic document comprising content data corresponding to a plurality of data fields of that electronic document; 
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of receiving electronic documents and each electronic document consisting of plurality of data fields and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself. 
Claim 18 further recites limitations:
for each of the plurality of data shapes, store structural particulars of the that data shape in a database storing shape information, along with its assigned hash identifier. 


Regarding claims 3, 5-6, 9, 11 and 13,
Step 2A- Prong One: 
Claim 3 further recites limitations:
wherein at least one data shape is further defined by a qualifier associated with a given data field of the one or more data fields defining the at least one data shape, the qualifier designating a type of content data contained or expected within the given data field.
Claim 5 further recites limitations:
wherein at least one data shape is defined, at least in part, by inclusion of another one of the data shapes and an additional element.
Claim 6 further recites limitations:
wherein the additional element is another of the data fields.

wherein the structural particulars of a given data shape exclude the content data corresponding to the one or more of the plurality of data fields included within the given data shape.
Claim 11 further recites limitations:
wherein the unique shape identifier assigned to a given data shape is a hash identifier based on the given data shape.
Claim 13 further recites limitations:
wherein at least one of data shape is defined, in part, by the inclusion of at least one other of the of data shapes.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
	A human mind can apply evaluation to determine data shapes based on the content type. A human being can also apply evaluation to define a data shape by including an existing data shape and an additional element. A human being can mentally apply evaluation to determine that additional element is related to another data field. A human mind can evaluate to determine data shapes without considering the content data. A human being can evaluate to determine that the unique shapes are assigned identifiers based on the algorithm of hash. A human mind can determine a data shape by including an existing data shape.   
	There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea. 
	Claim 20 incorporates substantively all the limitations of claim 3 in a computer-readable form and are rejected under the same rationale.

Regarding claim 12,
Step 2A- Prong One: 

wherein a first one of the electronic documents is provided by a first trading partner of a retail ecosystem network and a second one of the electronic documents is provided by a second trading partner of the retail ecosystem network.
These claim limitations appear to be reciting a “Mental Process” including observation which may be performed in a human mind. 
	A human mind can apply observation to determine that documents are received from different trading partners of a retail ecosystem.   
	There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea. 
Claims 17 and 24 incorporate substantively all the limitations of claim 12 in a method and computer-readable form and are rejected under the same rationale.

Regarding claim 15,
Step 2A- Prong One: 
Claim 15 further recites limitations:
determining whether a new data shape, different than any previously determined data shape, can be determined based on the second electronic document.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
A human mind can apply evaluation to determine new data shapes that are different from previously determined data shape for the second electronic document.
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea. 

Regarding claim 16,
Step 2A- Prong One: 
Claim 16 further recites limitations:
further comprising assigning a unique shape identifier to each data shape…
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
A human mind can evaluate to determine a unique shape identifier for each data shape.   
Step 2A - Prong Two: 
Claim 16 further recites limitations:
…storing the unique shape identifiers with structural particulars of each corresponding data shape in a database storing shape information.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. MPEP in 2016.05(g) also provides examples of activities that the courts have found to be insignificant extra-solution activity of which one of them is “Consulting and updating an activity log”. Similarly, the above recited claim limitations as a whole above appear to be reciting the process of storing information and do not appear to integrate the abstract idea into a practical application.
Step 2B: 
Claim 16 further recites limitations:
…storing the unique shape identifiers with structural particulars of each corresponding data shape in a database storing shape information.


Regarding claim 22, 
Step 2A: Prong One: 
Claim 22 recites limitations:
determine whether any of the plurality of data shapes is present within the additional electronic document data based at least in part on the hash identifiers assigned to the plurality of data shapes.
These claim limitations appear to be reciting a “Mental Process” including evaluation. 
A human being can apply evaluation to determine if plurality of data shapes are present in additional electronic documents based on the hash identifier algorithm. 
Step 2A - Prong Two: 

Claim 22 further recites limitations:
receive additional electronic document data comprising content data corresponding to an additional plurality of data fields; and
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly, the claim limitations as a whole above appear to be gathering data in terms of receiving additional electronic documents consisting of plurality of data fields and do not appear to integrate the abstract idea into a practical application.
Step 2B: 
Claim 22 further recites limitations:
receive additional electronic document data comprising content data corresponding to an additional plurality of data fields; and
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of receiving additional electronic documents consisting of plurality of data fields and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional 

Regarding claim 23,
Step 2A- Prong One: 
Claim 23 further recites limitations:
wherein at least one of the data shapes is associated with at least two of the electronic documents.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
A human mind can evaluate to associate data shapes with two of the electronic documents.   
Step 2A - Prong Two: 
Claim 23 further recites limitations:
for each of the plurality of electronic documents, store a list of the hash identifiers assigned to the data shapes associated with that electronic document;.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. MPEP in 2016.05(g) also provides examples of activities that the courts have found to be insignificant extra-solution activity of which one of them is “Consulting and updating an activity log”. Similarly, the above recited claim limitations as 
Step 2B: 
Claim 23 further recites limitations:
for each of the plurality of electronic documents, store a list of the hash identifiers assigned to the data shapes associated with that electronic document;
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. MPEP in 2016.05(g) also provides examples of activities that the courts have found to be insignificant extra-solution activity of which one of them is “Consulting and updating an activity log”. Similarly the claim limitations as a whole above appear to be reciting the process of storing information. Also, MPEP 2106.05(d)(II) has identified “Storing and retrieving information in memory” as conventional computer technology. Similarly, the claim limitations identified above appear to be storing information regarding list of hash identifiers. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 3, 5-6, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Samaha et al. (US 2014/0222712 A1, hereinafter “Samaha”) in view of Kaler et al. (US 2004/0068694 A1, hereinafter “Kaler”) further in view of Bell et al. (US 9,317,513 B1, hereinafter “Bell”).

Regarding claim 1, Samaha teaches
A method of analyzing structural components of document data, the method comprising: (see Samaha, [0056] “a trading partner analytics component 222 may receive the normalized data and format the data in one or more various ways for a trading partner or other user to review and analyze in an efficient and consistent manner”; [0020] “the present disclosure describes systems and methods”). 
receiving, at a computer processing device, electronic document data for a plurality of electronic documents, (see Samaha, [0010] “may also include one or more transformation engines receiving the electronic document data from the intake module”; [0034] “may receive data or documents 102 from a trading partner or participant of a retail ecosystem through a data intake process”) the electronic document data for each electronic document comprising content data corresponding to a plurality of data fields of that electronic document; (see Samaha, [0045] “A map object may further include a specification of document characteristics, such as mandatory and conditional data elements, minimum/maximum requirements for a particular data field, and field type(s)”).
Samaha does not explicitly teach defining, by the computer processing device, a plurality of data shapes based on the electronic document data, each data shape being unique across the plurality of electronic documents, wherein each data shape is defined, at least in part, by inclusion of a unique combination of one or more data fields contained within a single electronic document, and wherein each data shape is agnostic to the content data corresponding to the data fields included within that data shape; and assigning a unique shape identifier to each of the plurality of data shapes; for each of the plurality of data shapes, storing structural particulars of the that data shape in a database storing shape information, along with its assigned unique shape identifier; and for each of the plurality of electronic documents, storing a list of the unique shape identifiers assigned to the data shapes associated with that electronic document, wherein at least one of the data shapes is associated with at least two of the electronic documents. 
However, Kaler discloses grouping of elements and also teaches
defining, by the computer processing device, a plurality of data shapes based on the electronic document data, each data shape being unique across the plurality of electronic documents, wherein each data shape is defined, at least in part, by inclusion of a unique combination of one or more data fields contained within a single electronic document, (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”; [0024] “The receiving computing system may then determine that the corresponding associations are to be made for future hierarchically-structured documents received”) and wherein each data shape is agnostic to the content data corresponding to the data fields included within that data shape; and (see Kaler, [0061] “elements A and B are assigned only to namespace 511A, elements C and D are assigned only to namespace 512A” – the elements are not the data within the elements are assigned to the namespaces). 
assigning a unique shape identifier to each of the plurality of data shapes; (see Kaler, [0047] “The group identifier represents that when any of the abbreviated namespace identifiers are found associated with an element in the hierarchically-structured document, that the associated namespace is also associated with that element”; [page8 col2] “stored thereon a data structure that represents a hierarchically structured document, the data structure comprising… represents a group identifier that represents that a plurality of abbreviated namespace identifiers are each to be associated with a corresponding hierarchical namespace”). 
for each of the plurality of data shapes, storing structural particulars of the that data shape in a database storing shape information, along with its assigned unique shape identifier; and (see Kaler, [0047] “The group identifier represents that when any of the abbreviated namespace identifiers are found associated with an element in the hierarchically-structured document, that the associated namespace is also associated with that element”; [page8 col2] “stored thereon a data structure that represents a hierarchically structured document, the data structure comprising… represents a group identifier that represents that a plurality of abbreviated namespace identifiers are each to be associated with a corresponding hierarchical namespace”).
the unique shape identifiers assigned to the data shapes associated with that electronic document, (see Kaler, [0047] “The group identifier represents that when any of the abbreviated namespace identifiers are found associated with an element in the hierarchically-structured document, that the associated namespace is also associated with that element”; [page8 col2] “stored thereon a data structure that represents a hierarchically structured document, the data structure comprising… represents a group identifier that represents that a plurality of abbreviated namespace identifiers are each to be associated with a corresponding hierarchical namespace”).

The proposed combination of Samaha and Kaler does not explicitly teach for each of the plurality of electronic documents, storing a list of the unique shape identifiers assigned to the data shapes associated with that electronic document, wherein at least one of the data shapes is associated with at least two of the electronic documents. 
However, Bell discloses document mapping and group mapping and also teaches
for each of the plurality of electronic documents, storing a list of group mappings that comprises a plurality of fields (see Bell, Fig. 9; [col17 lines27-31] “the group mapping DS 120 comprises a plurality of group mappings 901 . Each group mapping 901 may comprise a plurality of data fields, including data fields for a group identifier 905, two or more related document identifiers 910”; [col9 lines30-32] “The server memory 228 may also store various data structures (DSs), such as a document mapping DS 115, a group mapping DS 120”; [col17 lines24-25] “One or more group mappings may be stored to a group mapping DS 120”) wherein at least one of the data shapes is associated with at least two of the electronic documents (see Bell, Fig. 9; [col17 lines27-31] “the group mapping DS 120 comprises a plurality of group mappings 901 . Each group mapping 901 may comprise a plurality of data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of grouping fields (i.e. defining shapes) as being disclosed and taught by Bell in the system taught by the proposed combination of Samaha and Kaler to yield the predictable results of improving organization or understanding of the content, to emphasize more important content and less important content, etc. (see Bell, [col20 lines31-33] “Different ordering of the content fragments in the solution document may be implemented, for example, to improve organization or understanding of the content, to emphasize more important content and less important content, etc.”).

	Regarding claim 3, the proposed combination of Samaha, Kaler and Bell teaches
	wherein at least one data shape is further defined (see Kaler, [0061] “elements A and B are assigned only to namespace 511A, elements C and D are assigned only to namespace 512A” – the elements are not the data within the elements are assigned to the namespaces) by a qualifier associated with a given data field of the one or more data fields defining the at least one data shape, the qualifier designating a type of content data contained within the given data field (see Kaler, [0064] “one second tier namespace may include just one type of personal information management elements (namely, contacts), while another second tier namespace may include another type of personal information management elements (namely, calendar information)”). The motivation for the proposed combination is maintained. 

claim 5, the proposed combination of Samaha, Kaler and Bell teaches
wherein at least one data shape is defined, at least in part, by (see Kaler, [0061] “elements A and B are assigned only to namespace 511A, elements C and D are assigned only to namespace 512A” – the elements are not the data within the elements are assigned to the namespaces) inclusion of another one of the data shapes and an additional element (see Kaler, Fig. 5B; [0062] “elements A, B, C and D are all assigned to both of the namespaces 511B and 512B, while only elements E and F are assigned to just namespace 512B” – 512B includes all the elements from 511B along with elements E and F). The motivation for the proposed combination is maintained. 

Regarding claim 6, the proposed combination of Samaha, Kaler and Bell teaches
wherein the additional element is another of the data fields (see Kaler, Fig. 5B; [0062] “elements A, B, C and D are all assigned to both of the namespaces 511B and 512B, while only elements E and F are assigned to just namespace 512B”; [0053] “The data structure 300 also includes one or more element data fields 320”). The motivation for the proposed combination is maintained. 

Regarding claim 9, the proposed combination of Samaha, Kaler and Bell teaches
wherein the structural particulars of a given data shape exclude the content data corresponding to the one or more of the plurality of data fields included within the given data shape (see Kaler, [0061] “elements A and B are assigned only to namespace 511A, elements C and D are assigned only to namespace 512A” – the elements are not the data within the elements are assigned to the group namespaces). The motivation for the proposed combination is maintained. 

claim 12, the proposed combination of Samaha, Kaler and Bell teaches
wherein a first one of the electronic documents is provided by a first trading partner of a retail ecosystem network and a second one of the electronic documents is provided by a second trading partner of the retail ecosystem network (see Samaha, [0020] “for receiving, accessing, and transmitting document data transactions of trading/market participants in a retail ecosystem”; [0031] “performed in the context of a specific, one-to-one, sender/receiver relationship within a retail ecosystem” – the document data transactions are received from multiple trading/market participants). The motivation for the proposed combination is maintained. 

Regarding claim 13, the proposed combination of Samaha, Kaler and Bell teaches
wherein at least one of data shape is defined, in part, by the inclusion of at least one other of the of data shapes (see Kaler, Fig. 5B; [0062] “elements A, B, C and D are all assigned to both of the namespaces 511B and 512B, while only elements E and F are assigned to just namespace 512B” – 512B includes all the elements from 511B along with elements E and F). The motivation for the proposed combination is maintained. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Samaha, Kaler and Bell in view of Mukherjee et al. (US 10,880,207 B2, hereinafter “Mukherjee”).

Regarding claim 11, the proposed combination of Samaha, Kaler and Bell teaches
wherein the unique shape identifier assigned to a given data shape is… (see Kaler, [0047] “The group identifier represents that when any of the abbreviated namespace identifiers are found associated with an element in the hierarchically-structured document, that the associated namespace is also associated with that element”) based on the given data shape (see Kaler, [0047] “The group identifier represents that when any of the abbreviated namespace 
The proposed combination of Samaha, Kaler and Bell does not explicitly teach a hash identifier based on the given data shape. 
However, Mukherjee discloses hash operations and also teaches
a hash identifier of parameters such as group identifiers (see Mukherjee, [col5 lines50-54] ” This authentication value is a function, in one embodiment a cryptographically secure value of a hash, of selected parameters associated with a sending host, for example a unique identifier (UID) and/or group identifier (GID)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of hash values as being disclosed and taught by Mukherjee in the system taught by the proposed combination of Samaha, Kaler and Bell to yield the predictable results of authenticating information based on the hash values (see Mukherjee, [col5 lines50-54] ” This authentication value is a function, in one embodiment a cryptographically secure value of a hash, of selected parameters associated with a sending host, for example a unique identifier (UID) and/or group identifier (GID)”).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Samaha and Kaler in view of Hattori et al. (US 2017/0147650 A1, hereinafter “Hattori”).

Regarding claim 14, Samaha teaches
A method of analyzing structural components of document data, the method comprising: (see Samaha, [0056] “a trading partner analytics component 222 may receive the normalized data and format the data in one or more various ways for a trading partner or other user to review and analyze in an efficient and consistent manner”; [0020] “the present disclosure describes systems and methods”).
receiving, at a computer processing device, first electronic document data comprising content data corresponding to a first plurality of data fields; (see Samaha, [0010] “may also include one or more transformation engines receiving the electronic document data from the intake module”; [0034] “may receive data or documents 102 from a trading partner or participant of a retail ecosystem through a data intake process”).
receiving, at the computer processing device, second electronic document data comprising content data corresponding to a second plurality of data fields; and (see Samaha, [0020] “for receiving, accessing, and transmitting document data transactions of trading/market participants in a retail ecosystem”; [0031] “performed in the context of a specific, one-to-one, sender/receiver relationship within a retail ecosystem” – the document data transactions are received from multiple trading/market participants; [0045] “A map object may further include a specification of document characteristics, such as mandatory and conditional data elements, minimum/maximum requirements for a particular data field, and field type(s)”).
Samaha does not explicitly teach determining, by the computer processing device, at least one data shape based on the first electronic document data, each data shape comprising a grouping of one or more of the first plurality of data fields within the first electronic document data, each data shape being agnostic to the content data corresponding to the grouping of one or more of the first plurality of data fields associated with that data shape; determining, by the computer processing device, whether a data shape previously determined based on the first electronic document data is present within the second electronic document data.
However, Kaler discloses grouping of elements and also teaches
	determining, by the computer processing device, at least one data shape based on the first electronic document data, each data shape comprising a grouping of one or more of the first plurality of data fields within the first electronic document data, (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as each data shape being agnostic to the content data corresponding to the grouping of one or more of the first plurality of data fields associated with that data shape; (see Kaler, [0061] “elements A and B are assigned only to namespace 511A, elements C and D are assigned only to namespace 512A” – the elements are not the data within the elements are assigned to the namespaces).
	whether a data shape previously determined based on the first electronic document data (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”; [0024] “The receiving computing system may then determine that the corresponding associations are to be made for future hierarchically-structured documents received”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of grouping fields / elements (i.e. defining shapes), assigning identifiers to the groups and recognizing data types, as being disclosed and taught by Kaler in the system taught by Samaha to yield the predictable results of efficiently groupings of elements in order to allow flexible generation of namespaces and 
	The proposed combination of Samaha and Kaler does not explicitly teach determining, by the computer processing device, whether a data shape previously determined based on the first electronic document data is present within the second electronic document data.
	However, Hattori discloses unique document identifiers and also teaches
	determining, by the computer processing device, line items is present within the second electronic document data (see Hattori, [0089] “do all detailed requests (e.g., line items charges, product codes, amounts or dates of requests) from the request document 110 exist in both documents; do all detailed requests (e.g., line items) from the response document 120 exist in both documents”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining if the common information is present in both documents as being disclosed and taught by Hattori in the system taught by the proposed combination of Samaha and Kaler to yield the predictable results of efficiently groupings of elements in order to improve the efficiency of finding matching request documents (see Hattori, [0055] “an educational institution may have several request documents… will improve the efficiency of finding matching request documents 110 by reducing the number of structured documents that will need to be examined”).

claim 15, the proposed combination of Samaha, Kaler and Hattori teaches 
further comprising determining whether a new data shape, different than any previously determined data shape, (see Kaler, [0056] “may change the namespace declarations associated with a group identifier by exchanging messages including an expression of the new namespace declarations associated with a group namespace identifier”) can be determined based on the second electronic document (see Hattori, [0039] “The rules determine whether given data fields 170 in the structured documents of the request documents 110 and response documents 120 are present, and if the contents of those fields match or differ”). The motivation for the proposed combination is maintained. 

Regarding claim 16, the proposed combination of Samaha, Kaler and Hattori teaches 
further comprising assigning a unique shape identifier to each data shape and storing the unique shape identifiers with structural particulars of each corresponding data shape in a database storing shape information (see Kaler, [0047] “The group identifier represents that when any of the abbreviated namespace identifiers are found associated with an element in the hierarchically-structured document, that the associated namespace is also associated with that element”; [page8 col2] “stored thereon a data structure that represents a hierarchically structured document, the data structure comprising… represents a group identifier that represents that a plurality of abbreviated namespace identifiers are each to be associated with a corresponding hierarchical namespace”). The motivation for the proposed combination is maintained. 

Regarding claim 17, the proposed combination of Samaha, Kaler and Hattori teaches 
wherein the first electronic document data is provided by a first trading partner of a retail ecosystem network and the second electronic document data is provided by a second trading partner of the retail ecosystem network (see Samaha, [0020] “for receiving, . 

Claims 18, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Samaha and Kaler in view of Mukherjee.

Regarding claim 18, Samaha teaches
A computer-readable storage medium comprising executable instructions that when executed by a computer processing device: (see Samaha, [0024] “may take the form of a computer program product on a computer-readable medium or computer-readable storage medium, having computer-executable program code embodied in the medium, that define processes or methods described herein. A processor or processors may perform the necessary tasks defined by the computer-executable program code”). 
receive electronic document data for a plurality of electronic documents, (see Samaha, [0010] “may also include one or more transformation engines receiving the electronic document data from the intake module”; [0034] “may receive data or documents 102 from a trading partner or participant of a retail ecosystem through a data intake process”) the electronic document data for each electronic document comprising content data corresponding to a plurality of data fields of that electronic document; (see Samaha, [0045] “A map object may further include a specification of document characteristics, such as mandatory and conditional data elements, minimum/maximum requirements for a particular data field, and field type(s)”).
determine a plurality of data shapes based on the electronic document data, each data shape being unique across the plurality of electronic documents, wherein each data shape is defined, at least in part, by inclusion of a unique combination of one or more data fields, and wherein each data shape is agnostic to the content data corresponding to the data fields included within that data shape; for each of the plurality of data shapes, assign a hash identifier based on that data shape; and for each of the plurality of data shapes, store structural particulars of the that data shape in a database storing shape information, along with its assigned hash identifier.
However, Kaler discloses grouping of elements and also teaches
determine a plurality of data shapes based on the electronic document data, each data shape being unique across the plurality of electronic documents, (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”; [0024] “The receiving computing system may then determine that the corresponding associations are to be made for future hierarchically-structured documents received”) wherein each data shape is defined, at least in part, by inclusion of a unique combination of one or more data fields, and (see Kaler, [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A, elements C and D are assigned only to namespace 512A and elements E and F are assigned to both namespaces 511A and 512A” – 511A includes elements A, B, E and F, whereas 512A includes elements C, D, E and F therefore they both have unique combinations) wherein each data shape is agnostic to the content data corresponding to the data fields included within that data shape; (see Kaler, 
for each of the plurality of data shapes,… (see Kaler, [0047] “The group identifier represents that when any of the abbreviated namespace identifiers are found associated with an element in the hierarchically-structured document, that the associated namespace is also associated with that element”) based on that data shape; and (see Kaler, [0047] “The group identifier represents that when any of the abbreviated namespace identifiers are found associated with an element in the hierarchically-structured document, that the associated namespace is also associated with that element”).
for each of the plurality of data shapes, store structural particulars of the that data shape in a database storing shape information, (see Kaler, [0047] “The group identifier represents that when any of the abbreviated namespace identifiers are found associated with an element in the hierarchically-structured document, that the associated namespace is also associated with that element”; [page8 col2] “stored thereon a data structure that represents a hierarchically structured document, the data structure comprising… represents a group identifier that represents that a plurality of abbreviated namespace identifiers are each to be associated with a corresponding hierarchical namespace”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of grouping fields / elements (i.e. defining shapes), assigning identifiers to the groups and recognizing data types, as being disclosed and taught by Kaler in the system taught by Samaha to yield the predictable results of efficiently groupings of elements in order to allow flexible generation of namespaces and providing a wider selection and hierarchical organization of namespaces (see Kaler, [0025] “a schema description language document may specify multiple target namespaces for a single element. Accordingly, groupings of elements may be included in different namespaces to 
The proposed combination of Samaha and Kaler does not explicitly teach assign a hash identifier based on that data shape; store along with its assigned hash identifier.
However, Mukherjee discloses hash operations and also teaches
assign a hash identifier of parameters such as group identifiers (see Mukherjee, [col5 lines50-54] ” This authentication value is a function, in one embodiment a cryptographically secure value of a hash, of selected parameters associated with a sending host, for example a unique identifier (UID) and/or group identifier (GID)”).
store along with its assigned hash identifier (see Mukherjee, [col5 lines49-50] “hash value field 36 stores an authentication value”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of hash values as being disclosed and taught by Mukherjee in the system taught by the proposed combination of Samaha and Kaler to yield the predictable results of authenticating information based on the hash values (see Mukherjee, [col5 lines50-54] ” This authentication value is a function, in one embodiment a cryptographically secure value of a hash, of selected parameters associated with a sending host, for example a unique identifier (UID) and/or group identifier (GID)”).

Regarding claim 20, the proposed combination of Samaha, Kaler and Mukherjee teaches 
wherein at least one data shape is further defined (see Kaler, [0061] “elements A and B are assigned only to namespace 511A, elements C and D are assigned only to namespace 512A” – the elements are not the data within the elements are assigned to the namespaces) by a qualifier associated with a given data field of the one or more data fields defining the at least one data shape, the qualifier designating a type of content data contained within the given data field (see Kaler, [0064] “one second tier namespace may include just one type of personal information management elements (namely, contacts), while another second tier namespace may include another type of personal information management elements (namely, calendar information)”). The motivation for the proposed combination is maintained.

Regarding claim 24, the proposed combination of Samaha, Kaler and Mukherjee teaches 
wherein a first one of the electronic documents is provided by a first trading partner of a retail ecosystem network and a second one of the electronic documents is provided by a second trading partner of the retail ecosystem network (see Samaha, [0020] “for receiving, accessing, and transmitting document data transactions of trading/market participants in a retail ecosystem”; [0031] “performed in the context of a specific, one-to-one, sender/receiver relationship within a retail ecosystem” – the document data transactions are received from multiple trading/market participants). The motivation for the proposed combination is maintained.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Samaha, Kaler and Mukherjee in view of Hattori.

Regarding claim 22, the proposed combination of Samaha, Kaler and Mukherjee teaches 
comprising executable instructions that when executed by a computer processing device: (see Samaha, [0024] “may take the form of a computer program product on a computer-readable medium or computer-readable storage medium, having computer-executable program code embodied in the medium, that define processes or methods described 
receive additional electronic document data comprising content data corresponding to an additional plurality of data fields; and (see Samaha, [0020] “for receiving, accessing, and transmitting document data transactions of trading/market participants in a retail ecosystem”; [0031] “performed in the context of a specific, one-to-one, sender/receiver relationship within a retail ecosystem” – the document data transactions are received from multiple trading/market participants; [0045] “A map object may further include a specification of document characteristics, such as mandatory and conditional data elements, minimum/maximum requirements for a particular data field, and field type(s)”).
any of the plurality of data shapes… (see Kaler, [0013] “there may be many different address XML elements of different structures that define a United States postal address… some XML elements that provide the street number as a separate field, instead of in the same name as the street”; [0052] “the XSD document may have an attribute indicating the group namespace identifier is to be applied to one, some, or all elements defined by the XSD document”; [0061] “a schema definition document 500A having elements A, B, C, D, E and F... elements A and B are assigned only to namespace 511A”; [0024] “The receiving computing system may then determine that the corresponding associations are to be made for future hierarchically-structured documents received”) based at least in part on the hash identifiers (see Mukherjee, [col5 lines50-54] ” This authentication value is a function, in one embodiment a cryptographically secure value of a hash, of selected parameters associated with a sending host, for example a unique identifier (UID) and/or group identifier (GID)”) assigned to the plurality of data shapes (see Kaler, [0047] “The group identifier represents that when any of the abbreviated namespace identifiers are found associated with an element in the hierarchically-structured document, that the associated namespace is also associated with that element”).
any of the plurality of data shapes is present within the additional electronic document data. 
However, Hattori discloses unique document identifiers and also teaches
determine whether line items is present within the additional electronic document data (see Hattori, [0089] “do all detailed requests (e.g., line items charges, product codes, amounts or dates of requests) from the request document 110 exist in both documents; do all detailed requests (e.g., line items) from the response document 120 exist in both documents”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining if the common information is present in both documents as being disclosed and taught by Hattori in the system taught by the proposed combination of Samaha, Kaler and Mukherjee to yield the predictable results of efficiently groupings of elements in order to improve the efficiency of finding matching request documents (see Hattori, [0055] “an educational institution may have several request documents… will improve the efficiency of finding matching request documents 110 by reducing the number of structured documents that will need to be examined”).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Samaha, Kaler and Mukherjee in view of Bell.

Regarding claim 23, the proposed combination of Samaha, Kaler and Mukherjee teaches
comprising executable instructions that when executed by a computer processing device: (see Samaha, [0024] “may take the form of a computer program product on a computer-readable medium or computer-readable storage medium, having computer-executable program code embodied in the medium, that define processes or methods described the hash identifiers (see Mukherjee, [col5 lines50-54] ” This authentication value is a function, in one embodiment a cryptographically secure value of a hash, of selected parameters associated with a sending host, for example a unique identifier (UID) and/or group identifier (GID)”; [col5 lines49-50] “hash value field 36 stores an authentication value”) assigned to the data shapes associated with that electronic document; (see Kaler, [0047] “The group identifier represents that when any of the abbreviated namespace identifiers are found associated with an element in the hierarchically-structured document, that the associated namespace is also associated with that element”). 
The proposed combination of Samaha, Kaler and Mukherjee does not explicitly for each of the plurality of electronic documents, teach store a list of the hash identifiers assigned to the data shapes associated with that electronic document; wherein at least one of the data shapes is associated with at least two of the electronic documents.
	However, Bell discloses document mapping and group mapping and also teaches
	for each of the plurality of electronic documents, store a list of group ID and document ID information (see Bell, Fig. 9; [col17 lines27-31] “the group mapping DS 120 comprises a plurality of group mappings 901 . Each group mapping 901 may comprise a plurality of data fields, including data fields for a group identifier 905, two or more related document identifiers 910”; [col9 lines30-32] “The server memory 228 may also store various data structures (DSs), such as a document mapping DS 115, a group mapping DS 120”; [col17 lines24-25] “One or more group mappings may be stored to a group mapping DS 120”) wherein at least one of the data shapes is associated with at least two of the electronic documents (see Bell, Fig. 9; [col17 lines27-31] “the group mapping DS 120 comprises a plurality of group mappings 901 . Each group mapping 901 may comprise a plurality of data fields, including data fields for a group identifier 905, two or more related document identifiers 910”; [col9 lines30-32] “The server memory 228 may also store various data structures (DSs), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of grouping fields (i.e. defining shapes) as being disclosed and taught by Bell in the system taught by the proposed combination of Samaha, Kaler and Mukherjee to yield the predictable results of improving organization or understanding of the content, to emphasize more important content and less important content, etc. (see Bell, [col20 lines31-33] “Different ordering of the content fragments in the solution document may be implemented, for example, to improve organization or understanding of the content, to emphasize more important content and less important content, etc.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/VAISHALI SHAH/Primary Examiner, Art Unit 2156